Stephen J. Cosgrove One Johnson & Johnson Plaza Vice President New Brunswick, NJ 08933 Corporate Controller July 20, 2011 VIA EDGAR Mr. Jim B. Rosenberg Senior Assistant Chief Accountant U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: Johnson & Johnson Form 10-K for the Fiscal Year Ended January 2, 2011 Filed February 24, 2011 File No. 001-03215 Form 10-Q for the Quarterly Period Ended April 3, 2011 Filed May 10, 2011 Dear Mr. Rosenberg: We have received your comment letter dated June 24, 2011, regarding the comments of the staff of the Securities and Exchange Commission (the “Commission”) with respect to the above-referenced Form 10-K for the fiscal year ended January 2, 2011 and Form 10-Q for the quarterly period ended April 3, 2011.Confirmingour phone conversation today with yourself, Mr. Joel Parker and Ms. Tabatha Akins, we have requested and you have agreed to an extension of our response to the comment letter to Tuesday, July 26, 2011.This extension will allow us sufficient time to prepare our response to the comment letter. If you have any questions, please contact me at 732-524-1831. Sincerely, /s/ Stephen J. Cosgrove Stephen J. Cosgrove Vice President Corporate Controller Chief Accounting Officer
